Exhibit 10.23

EXECUTION COPY

STOCK EXCHANGE AGREEMENT

THIS STOCK EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of
March 8, 2007 by and between WLR Recovery Fund III, L.P., a Delaware limited
partnership (“Fund III”), the individuals listed as “Other Stockholders” on the
signature page hereto (the “Other Stockholders”), and International Textile
Group, Inc., a Delaware corporation (“ITG”).

RECITALS

A. Fund III and the Other Stockholders (collectively, the “BST US Holders”) are
the record holders of all of the issued and outstanding shares of the common
stock of BST US Holdings, Inc., a Delaware corporation (“BST US”);

B. BST US, through its direct and indirect Subsidiaries (as defined herein),
develops and manufactures fabrics for automotive airbags as well as seatbelts
and other textile products (the “Safety Textiles Business”);

C. ITG believes that it is in its best interests, and therefore desires, to
acquire the Safety Textiles Business from the BST US Holders;

D. Each of the BST US Holders desires to exchange (the “Exchange”) all of the
outstanding stock of BST US (the “BST Shares”) held by each of them for shares
of Series A Convertible Preferred Stock of ITG (the “Preferred Stock”);

E. A special committee of the board of directors of ITG (the “Special
Committee”) has approved and recommended to the board of directors of ITG that
it approve, and such board of directors has so approved, the terms and
conditions of the Exchange and of this Agreement; and

F. The BST US Holders and ITG are entering into this Agreement to set forth the
terms and conditions applicable to the Exchange.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged by the parties hereto, the parties hereby agree as follows:

ARTICLE I

THE EXCHANGE

1.1 Reservation of Preferred Stock. ITG shall, prior to the Closing (as defined
below), take all such actions to ensure that a sufficient number of shares of
Series A Convertible Preferred Stock, having the rights, restrictions,
privileges and preferences as set forth in the Certificate of Designation of
Series A Convertible Preferred Stock of ITG, a copy of which is attached hereto
as Exhibit A, are duly reserved for issuance to the BST US Holders at the
Closing.



--------------------------------------------------------------------------------

1.2 Exchange of Shares. (a) Upon the terms and subject to the conditions set
forth herein, at the Closing ITG shall acquire, and each of the BST US Holders
shall sell and transfer to ITG, all of the BST Shares owned of record by each
respective BST US Holder, and in exchange therefor ITG shall issue to each of
the BST US Holders 60 shares of Preferred Stock for each BST Share (the
“Exchange Ratio”) held by such BST US Holder as of the date of Closing. Upon the
completion of the Exchange, BST US will be a wholly owned subsidiary of ITG.

(b) At the Closing, (i) each of the BST US Holders shall deliver to ITG the
certificates representing all of the issued and outstanding BST Shares owned by
such BST US Holder, duly and properly endorsed for transfer to ITG, and
accompanied by a written instrument or instruments of transfer, in form and
content satisfactory to ITG, duly executed by each of the BST US Holders; and
(ii) ITG shall deliver to each of the BST US Holders certificates representing
such number of shares of Preferred Stock as is calculated by multiplying the
number of BST Shares held by each such BST US Holder by the Exchange Ratio. The
number of shares of Preferred Stock to be issued to each BST US Holder is set
forth on Exhibit B hereto opposite the name of such BST US Holder.

1.3 Closing. Subject to the satisfaction or waiver of all covenants or
conditions precedent set forth in Articles I and V hereof, the Exchange shall be
completed (the “Closing”) at the offices of Jones Day, 1420 Peachtree Street,
Suite 800, Atlanta, Georgia 30309, at 10:00 a.m., local time, on April 2, 2007,
or at such other place and on such other date and time as the parties may agree.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF ITG

ITG hereby represents and warrants to the BST US Holders that:

2.1 Corporate Status. ITG is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and has all requisite
corporate or other power and authority to carry on its business as now being
conducted.

2.2 Capitalization. The authorized capital stock of ITG consists of 250,000,000
shares, consisting of 150,000,000 shares of common stock, par value $0.01 per
share (the “Common Stock”), and 100,000,000 shares of preferred stock, of which
12,000,000 shares are designated as Series A Convertible Preferred Stock. As of
the date of this Agreement, 17,481,596 shares of Common Stock are issued and
outstanding and 4,719,695 shares of Preferred Stock are issued and outstanding.

2.3 Power and Authority; Binding Agreement. ITG has the requisite corporate
power and authority to execute and deliver, and when the Certificate of
Designation has been adopted and filed with the Secretary of State of the State
of Delaware, to perform its obligations under, this Agreement, and ITG has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Agreement and the consummation of the Exchange. This
Agreement has been duly executed and delivered by ITG and, assuming the due
authorization, execution and delivery by each of the other parties hereto,
constitutes the valid and binding agreement of ITG enforceable against ITG in
accordance with its terms.

 

2



--------------------------------------------------------------------------------

2.4 Non-Contravention. The execution and delivery of this Agreement does not,
and the consummation of the transactions contemplated by this Agreement, and
compliance with the provisions hereof, will not, conflict with, or result in any
violation of, or default (with or without notice or lapse of time, or both)
under the Certificate of Incorporation or By-laws of ITG. The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated by this Agreement and compliance with the provisions hereof will
not, conflict with, or result in any violation of, or default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of a benefit under, or
result in the creation of any lien or encumbrance upon any of the properties or
assets of ITG or any of its subsidiaries under, (i) any loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement,
obligation, instrument, permit, concession, franchise, license or similar
authorization applicable to ITG or any of its subsidiaries or their respective
properties or assets or (ii) subject to the governmental filings and other
matters referred to in Section 2.5 below, any judgment, order, decree, statute,
law, ordinance, rule or regulation applicable to ITG or any of its subsidiaries
or their respective properties or assets, other than any such conflicts,
violations, defaults, rights, losses, liens or encumbrances that, individually
or in the aggregate, are not reasonably likely to have a material adverse effect
on (x) the business condition of ITG and its subsidiaries taken as a whole or
(y) the ability of ITG to perform its obligations under this Agreement.

2.5 Consents and Governmental Approvals. No consent, approval, order or
authorization of, action by or in respect of, or registration, declaration or
filing with, any federal, state, local or foreign government, any court,
administrative, regulatory or other governmental agency, commission, body or
authority or any non-governmental self-regulatory agency, commission, body or
authority (each a “Governmental Entity”) is required by ITG in connection with
the execution and delivery of this Agreement by ITG or the consummation by ITG
of the Exchange or the other transactions contemplated by this Agreement, except
for (i) the filing of a premerger notification and report form under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”)
and any applicable filings and approvals under similar foreign antitrust or
competition laws and regulations, (ii) the filing of the Certificate of
Designation with the Secretary of State of the State of Delaware, and (iii) such
other consents, approvals, orders or authorizations the failure of which to be
made or obtained, individually or in the aggregate, is not reasonably likely to
have a Material Adverse Effect on ITG.

2.6 Valid Issuance. When issued pursuant to this Agreement in connection with
the Exchange, the Preferred Shares will be duly authorized, validly issued,
fully paid and nonassessable, and each of the BST US Holders will receive good
title to such shares, free and clear of any liens, claims, security interest or
encumbrances.

 

3



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE BST US HOLDERS

The BST US Holders represent and warrant to ITG as follows:

3.1 Status, Power and Authority. Fund III represents and warrants that (a) it is
a limited partnership duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite power and
authority to carry on its business as now being conducted, (b) it has taken all
action necessary to authorize the execution, delivery and performance of this
Agreement, and (c) it has the power and authority to execute and deliver, and to
perform its obligations under, this Agreement. Each Other Stockholder
respectively represents and warrants that (i) he has the full right, power and
capacity to execute and deliver, and to perform his obligations under, this
Agreement, (ii) he has read the provisions of this Agreement, has reviewed such
provisions with counsel to the extent he deemed appropriate, understands each of
such provisions and voluntarily agrees to be bound hereby, and (iii) if such
other stockholder is married, he has, to the extent required by applicable law,
obtained all requisite consents of his spouse to the provisions of this
Agreement and the transactions contemplated hereby.

3.2 Binding Agreement. Each BST US Holder represents and warrants that this
Agreement has been duly executed and delivered by such BST US Holder and
constitutes a valid and binding agreement of such BST US Holder, enforceable
against such BST US Holder in accordance with its terms.

3.3 Non-Contravention with Respect to BST US Holders. The execution and delivery
of this Agreement does not, and the consummation of the transactions
contemplated by this Agreement, and compliance with the provisions hereof, will
not, conflict with, or result in any violation of, or default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of a benefit under, or
result in the creation any lien or encumbrance upon any of the properties or
assets of such BST US Holder under (i) any loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, obligation, instrument, permit,
concession, franchise, license or similar authorization applicable to such BST
US Holder or its respective properties or assets, other than such conflicts,
violations, defaults, rights, losses, liens or encumbrances that, individually
or in the aggregate, are not reasonably likely to have a material adverse effect
on (x) the BST Shares or the business condition of BST US and its Subsidiaries
taken as a whole or (y) the ability of such BST US Holder to perform its
obligations under this Agreement.

3.4 Non-Contravention with Respect to BST US. Except as set forth on Schedule
3.4, the execution and delivery of this Agreement does not, and the consummation
of the transactions contemplated by this Agreement, and compliance with the
provisions hereof, will not, conflict with, or result in any violation of or
default (with or without notice or lapse of time, or both) under, the
Certificate of Incorporation or By-laws of BST US. The execution and delivery of
this Agreement does not, and the consummation of the transactions contemplated
by this Agreement and compliance with the provisions hereof will not, conflict
with, or result in any violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a

 

4



--------------------------------------------------------------------------------

right of termination, cancellation or acceleration of any obligation or loss of
a benefit under, or result in the creation of any lien or encumbrance upon any
of the properties or assets of BST US or any of its Subsidiaries under, (i) any
loan or credit agreement, note, bond, mortgage, indenture, lease or other
agreement, obligation, instrument, permit, concession, franchise, license or
similar authorization applicable to BST US or any of its Subsidiaries or their
respective properties or assets or (ii) any judgment, order, decree, statute,
law, ordinance, rule or regulation applicable to BST US or any of its
Subsidiaries or their respective properties or assets, other than any such
conflicts, violations, defaults, rights, losses, liens or encumbrances that,
individually or in the aggregate, are not reasonably likely to have a material
adverse effect on (x) the operations or financial or business condition of BST
US and its Subsidiaries taken as a whole or (y) the ability of BST US to perform
its obligations under this Agreement.

3.5 Consents and Governmental Approvals. No consent, approval, order or
authorization of, action by or in respect of, or registration, declaration or
filing with, any Governmental Entity is required by any BST US Holder in
connection with the execution and delivery of this Agreement by such BST US
Holder or the consummation of the Exchange or the other transactions
contemplated by this Agreement, except for (i) the filing of a premerger
notification and report form by Fund III under the HSR Act and any applicable
filings and approvals under similar foreign antitrust or competition laws and
regulations and (ii) such other consents, approvals, orders or authorizations,
the failure of which to be made or obtained, individually or in the aggregate,
is not reasonably likely to have a material adverse effect on (x) the business
condition of BST US and its Subsidiaries taken as a whole or (y) the ability of
such BST US Holder for perform its obligations under this Agreement.

3.6 Capitalization of BST US. The authorized capital stock of BST US consists of
500,000 shares, consisting of 400,000 shares of common stock, par value $0.01
per share, and 100,000 shares of preferred stock. As of the date hereof, 55,927
shares of BST US common stock are issued and outstanding, all of which shares
are validly issued, fully paid and non-assessable, and are held of record by the
BST US Holders in the amounts set forth on Exhibit B attached hereto. There are
no shares of preferred stock issued or outstanding. There are no outstanding or
authorized options, warrants, purchase rights, subscription rights, conversion
rights, exchange rights, or other contracts or commitments that could require
BST US to issue, sell, or otherwise cause to become outstanding any of its
capital stock. There are no outstanding or authorized stock appreciation,
phantom stock, profit participation, or similar rights with respect to BST US.
There are no voting trusts, proxies, or other agreements or understandings with
respect to the voting of the capital stock of BST US.

3.7 Title to BST Shares. As of the date hereof, and immediately prior to the
Exchange, each BST US Holder has, or will have, good and valid title to the BST
Shares owned by such BST US Holder, free and clear of all claims, liens,
security interests, title defects and objections or any other encumbrances of
any kind or nature whatsoever; and upon the Exchange ITG will receive good and
valid title to such BST Shares, free and clear of any claims, liens, security
interests, title defects and objections or any other encumbrances of any kind or
nature whatsoever.

3.8 Ownership of Safety Textiles Business. As of the date hereof, BST US,
through its Subsidiaries, owns substantially all of the assets that comprise the
Safety Textiles

 

5



--------------------------------------------------------------------------------

Business and that were acquired by BST US on December 8, 2006, pursuant to that
certain Share Purchase Agreement dated September 1, 2006, as amended by that
certain Amendment Agreement dated December 7, 2006, by and among BST Safety
Textiles Acquisition GmbH, BST Safety Textiles Luxembourg S.à.r.l., WLR Recovery
Fund III, L.P., and the other signatories thereto, except such assets (i) as
have been disposed of in the ordinary course of business and (ii) where the
failure to own such assets would not have a material adverse effect on the
operations or financial or business condition of the Safety Textiles Business.

3.9 Absence of Certain Changes or Events. Since December 8, 2006, the Safety
Textiles Business has been conducted, and its books, records and accounts have
been maintained, in the ordinary course of business and, since such date, there
has not been:

(a) any merger, business combination or acquisition or sale of assets, in each
case relating to the Safety Textiles Business, outside of the ordinary course of
business, except as set forth on Schedule 3.9(a);

(b) any distributions or dividends declared or paid to the stockholders of BST
US;

(c) any transactions between BST US and any of its affiliates other than as part
of the transactions contemplated hereby or as set forth on Schedule 3.9(c);

(d) any failure by BST US: (i) to make and keep books, records, and accounts
which accurately and fairly reflect the assets of BST US or (ii) to devise and
maintain a system of internal controls sufficient to provide reasonable
assurances that: (A) transactions are executed in accordance with BST US
management’s general or specific authorization, (B) transactions are recorded as
necessary to permit preparation of financial statements in conformity with
applicable generally accepted accounting principles and to maintain
accountability for its assets, and (C) access to assets is permitted only in
accordance with management’s general or specific authorization;

(e) any issuance or sale of any debt securities or warrants or other rights to
acquire any debt security of BST US or any of its Subsidiaries (other than to or
by another Subsidiary of BST US), or the incurrence by BST US of any other
indebtedness subsequent to its acquisition of the Safety Textiles Business;

(f) any Material Adverse Change in the business, assets or financial condition
of BST US, taken as a whole; or

(g) any authorization or agreement by BST US to do any of the foregoing.

For purposes of this Agreement, “Material Adverse Change” means any change,
effect, event, occurrence or state of facts that is materially adverse to the
business, operations, condition (financial or otherwise), assets or liabilities
of such party, or that could reasonably be expected to result in a material
adverse effect on the ability of the BST US Holders to consummate the
transaction contemplated by this Agreement, other than any change, effect,
event, occurrence or state of facts (x) relating to the economy in general which
does not have a disproportionate impact on such party or (y) relating to the
industries in which such party operates in general and not specifically relating
to such party.

 

6



--------------------------------------------------------------------------------

3.10 Material Liabilities. As of the date hereof, to the knowledge of the BST US
Holders there are no material liabilities, obligations or loss contingencies of
any nature (whether absolute, accrued, contingent or otherwise) that (a) are not
provided for in the Balance Sheet included in the December 2006 Monthly Report
for the Safety Textile Business and (b) could reasonably be expected to result
in a Material Adverse Change.

3.11 Subsidiaries. Schedule 3.11 sets forth for each direct and indirect
subsidiary (collectively the “Subsidiaries” and each individually a
“Subsidiary”) of BST US: (a) its name and jurisdiction of incorporation or
organization, (b) the number of shares or membership interests or similar
ownership interests of each class of capital stock or similar ownership interest
outstanding, (c) the number of shares or membership interests or similar
ownership interests of each class of capital stock or similar ownership interest
and the number of such interests held by each holder, and (d) the number of
shares or membership interests or similar ownership interests of each class of
capital stock or similar ownership interest held in treasury. All of the issued
and outstanding shares or membership interests or similar ownership interests of
each class of capital stock or similar ownership interest of each Subsidiary
have been duly authorized, are validly issued, fully paid and nonassessable, and
are held of record by the holders in the amounts set forth on Schedule 3.11.
There are no outstanding or authorized options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, or other contracts or
commitments that could require any Subsidiary to issue, sell, or otherwise cause
to become outstanding any of its shares or membership interests or similar
ownership interests of each class of capital stock or similar ownership
interest. There are no outstanding or authorized stock appreciation, phantom
stock, profit participation, or similar rights with respect to any Subsidiary.
There are no voting trusts, proxies, or other agreements or understandings with
respect to the voting of the capital stock of any Subsidiary.

3.12 Due Diligence Reports. To the knowledge of Fund III, the due diligence
reports, memoranda, assessments, appraisals, and related materials
(collectively, the “Due Diligence Reports”) made available by Fund III to ITG
are the only material written reports prepared at the direction or on behalf of
Fund III or any of its affiliates in connection with its purchase of the Safety
Textiles Business, and such reports have not been amended, supplemented, or
modified, as of the date thereof, except for those amendments and supplements as
have been provided or disclosed to ITG. To the knowledge of Fund III, no fact
has come to the attention of Fund III that has caused Fund III to believe that
any of the Due Diligence Reports contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances and the context, and subject to
the conditions specified therein, in which they were made, not misleading.

3.13 Aggregate Purchase Price. The original purchase price paid by each of the
BST US Holders for the BST Shares owned by such holder is set forth on Exhibit
B.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

SECURITIES LAW MATTERS

4.1 Investment Representations and Warranties. Each BST US Holder represents and
warrants to ITG as follows:

(a) Such BST US Holder is acquiring the shares of Preferred Stock pursuant to
this Agreement for its own account, for investment and not with a view to the
distribution thereof (within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”)) in violation of the Securities Act.

(b) Such BST US Holder understands that (i) the shares of Preferred Stock have
not been registered under the Securities Act or any state securities laws and
have been issued by ITG in a transaction exempt from the registration
requirements thereof and will be “restricted securities” as defined in Rule 144
under the Securities Act, and (ii) shares of Preferred Stock may not be sold
unless such disposition is registered under the Securities Act and applicable
state securities laws or is exempt from registration thereunder.

(c) Such BST US Holder further understands that the exemption from registration
afforded by Rule 144, as promulgated under the Securities Act, upon a transfer
of any shares of Preferred Stock or (the provisions of which are known to the
Investor) depends on the satisfaction of various conditions, and that, if
applicable, Rule 144 may afford the basis for sales only in limited amounts.

(d) Such BST US Holder has had and continues to have the opportunity (i) to
propose questions to and to receive information from the responsible parties at
ITG and (ii) to obtain any additional information concerning ITG and its
business that such BST US Holder deems relevant to make an informed decision as
the investment made hereby.

(e) Such BST US Holder is an “accredited investor” (as defined in Rule 501(a)
promulgated pursuant to the Securities Act), has such knowledge and experience
in financial and business matters to be capable of evaluating an investment in
the Preferred Stock, and has the ability to bear the economic risks of such an
investment.

4.2 Restrictive Legend. Each BST US Holder acknowledges that any certificates
representing the shares of Preferred Stock (or any part thereof) will bear the
following legend, together with any and all other legends as may be required
pursuant to applicable law:

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or under any applicable state law and
may not be transferred, sold or otherwise disposed of unless registered under
such act and applicable state laws or unless an exemption from the registration
requirements under such act or applicable state law requirements is available.”

 

8



--------------------------------------------------------------------------------

Such legend may be removed and ITG may issue a certificate representing such
securities without such legend to the holder thereof if (i) such securities are
hereafter registered under the Securities Act of 1933, or (ii) if such
securities are sold pursuant to Rule 144 under the Securities Act of 1933, or
(iii) if such securities are eligible for transfer under Rule 144(k) under the
Securities Act of 1933, and, in the case of (ii) or (iii), when such BST US
Holder has furnished to ITG evidence to such effect that ITG finds reasonably
satisfactory which may include, without limitation, an opinion of counsel
reasonably acceptable to issuer (as to form and substance and counsel).

ARTICLE V

CONDITIONS

5.1 Conditions to Closing of ITG. The obligations of ITG to issue the shares of
Preferred Stock to the BST US Holders at the Closing is subject to the
fulfillment to its satisfaction, on or prior to the date of Closing, of the
following conditions:

(a) The representations and warranties of the BST US Holders set forth in
Article III hereof shall be true and correct in all material respects as of the
Closing and the BST US Holders shall have complied with or performed in all
material respects all of the agreements, covenants and obligations hereunder
required to be performed by them as of such date, including the delivery of the
BST shares as contemplated by Section 1.2(b) hereof; and ITG shall have received
at the Closing a certificate from the BST US Holders to that effect, dated as of
the date of Closing;

(b) All consents, approvals, orders or authorizations or filings of or with any
Governmental Entity, or any other consents or approvals, that are required in
connection with the transactions contemplated by this Agreement shall have been
duly obtained and shall be effective on and as of the Closing;

(c) Each BST Holder, if not already a party thereto, shall have become a party
to that certain Stockholders Agreement, dated as of March 2, 2007, by and among
ITG, Fund III, WLR Recovery Fund II, L.P. and the investors from time to time
party thereto; and

(d) The BST US Holders shall have delivered to ITG such other documents,
certificates or other information, including with respect to the Safety Textiles
Business, as ITG or its counsel may reasonably request.

5.2 Conditions to Closing of the BST US Holders. The obligations of the BST US
Holders to transfer the BST shares to ITG at the Closing is subject to the
fulfillment to their satisfaction, on or prior to the date of Closing, of the
following conditions:

(a) The representations and warranties of ITG set forth in Article II hereof
shall be true and correct in all material respects as of the Closing and ITG
shall have complied with or performed in all material respects all of the
agreements, covenants and obligations hereunder required to be performed by it
as of such date, including the reservation of the Preferred Stock as
contemplated by Section 1.1 hereof and the delivery of shares of Preferred Stock
as contemplated by Section 1.2(b) hereof, and the BST US Holders shall have
received at the Closing a certificate from ITG to that effect, dated as of the
date of Closing;

 

9



--------------------------------------------------------------------------------

(b) The requirements set forth in the Term and Revolving Facilities Agreement to
which BST US is a party shall have been fulfilled and satisfied;

(c) All consents, approvals, orders or authorizations or filings of or with any
Governmental Entity, or any other consents or approvals, that are required in
connection with the transactions contemplated by this Agreement shall have been
obtained and shall be effective on and as of the Closing;

(d) A copy of the Certificate of Designation, as filed with, and certified as of
a recent date by, the Secretary of State of the State of Delaware, shall have
been delivered to the BST US Holders; and

(e) ITG shall have delivered to the BST US Holders such other documents,
certificates or other information as the BST US Holders or their counsel may
reasonably request.

ARTICLE VI

MISCELLANEOUS

6.1 Authorization. No action taken or purported to have been taken on behalf of
ITG after the date hereof with respect to any Specified Matter shall be valid or
effective unless such action has been approved by the Special Committee. For
purposes of this Agreement, the following shall be deemed to be a “Specified
Matter”: (i) any amendment or termination of, and any exercise or enforcement of
any right (or refraining from enforcing any such right) under, this Agreement by
ITG, (ii) an extension of time for performance granted by ITG, (iii) any waiver
of any right, condition or obligation by ITG under this Agreement, (iv) any
action or failure to act that would reasonably be expected to result in a breach
by ITG, or (v) any exercise by ITG of ITG’s consent rights under this Agreement.

6.2 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective must be in writing and, unless otherwise expressly
provided herein, are deemed to have been duly given or made when delivered by
hand or by courier, or by certified mail, or, when transmitted by facsimile and
a confirmation of transmission printed by sender’s facsimile machine. A copy of
any notice given by facsimile also must be mailed, postage prepaid, to the
addressee. Notices to the respective parties hereto must be addressed as
follows:

 

If to the BST US

Holders:

 

WL Ross & Co. LLC

600 Lexington Avenue, 19th Floor

New York, New York 10022

Attention:     David L. Wax

Telephone:   (212) 826-2111

Telecopier:   (212) 317-4891

  With a copy to:  

Jones Day

1420 Peachtree Street, Suite 800

Atlanta, Georgia 30309

Attention:     Mark L. Hanson, Esq.

Telephone:   (404) 521-3939

Telecopier:   (404) 581-8330

 

10



--------------------------------------------------------------------------------

If to ITG:  

International Textile Group, Inc.

804 Green Valley Road, Suite 300

Greensboro, North Carolina 27408

Attention:     Joseph L. Gorga

Telephone:   (336) 379-2200

Telecopier:   (336) 379-2221

  With a copy to:  

Kilpatrick Stockton LLP

Suite 2500

1100 Peachtree Street

Atlanta, Georgia 30309

Attention:     David Stockton, Esq.

Telephone:   (404) 815-6500

Telecopier:   (404) 541-3402

If to the Special Committee:  

Special Committee of the Board of Directors

of International Textile Group, Inc.

c/o David Stockton, Esq.

Kilpatrick Stockton LLP

Suite 2800

1100 Peachtree Street

Atlanta, Georgia 30309

Telephone:   (404) 815-6500

Telecopier:   (404) 541-3402

Any party may alter the address to which communications or copies are to be sent
by giving notice of the change of address under this Section.

6.3 Amendments. This Agreement may be amended or modified only by a written
instrument executed by each of the parties hereto.

6.4 Entire Agreement. This Agreement and the other agreements and documents
contemplated herein constitute the entire agreement between the parties hereto
as to the subject matter herein and supersede any prior agreement or
understanding between the parties, whether oral or written, with respect to the
matters contemplated hereby.

 

11



--------------------------------------------------------------------------------

6.5 Headings. The headings in this Agreement are for purposes of reference only
and are not to be considered in construing this Agreement.

6.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered constitutes an original and all
together shall constitute one Agreement.

6.7 Enforceability. If any term or provision of this Agreement, or the
application thereof to any person or circumstance, is, to any extent, invalid or
unenforceable, the remaining terms and provisions of this Agreement or
application to other Persons and circumstances are not invalidated thereby, and
each term and provision hereof is to be construed with all other remaining terms
and provisions hereof to effect the intent of the parties hereto to the fullest
extent permitted by law.

6.8 Governing Law. This Agreement is to be construed and enforced in accordance
with and shall be governed by the laws of the State of New York applicable to
contracts executed in and to be fully performed in that state.

[Signatures on next page]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

WLR RECOVERY FUND III, L.P. By:   WLR RECOVERY ASSOCIATES III LLC,

its General Partner

/s/ David L. Wax

Name: Title: “OTHER STOCKHOLDERS”

/s/ Georg Saint-Denis

Georg Saint-Denis

/s/ Frank Goehring

Frank Goehring INTERNATIONAL TEXTILE GROUP, INC.

/s/ Neil Koonce

Name: Title: